Scates, C. J . An attorney in fact of plaintiff employed an attorney at law in this case, who served the written notice and demand of possession. The court excluded this evidence, on the ground that delegated authority cannot be delegated. This is true as a general principle, when properly applied to the classes of cases where personal confidence is reposed, and skill, judgment, etc., are involved. Story on Agency, Secs. 12, 13, 14. It was, doubtless, to obviate this literal application of thé principle that the convention, out of abundant caution, inserted clause 17 of Sec. 8, Art. 1, in the Constitution of the United States. 3 Story Com. Const., Secs. 1236-7. Some powers arise, by implication, as incidents to others, and are essential to their exercise. So, in the performance of a general or special agency, many acts are to be performed, of an indifferent nature, which may as well be done by one person as another, and which an agent might find it extremely inconvenient to be compelled to perforin personally. The maxim withholding the power of sub delegation of authority only has place when there is an object, an end to be gained—where the interest of the principal may be neglected or injured by substitution. When, from the nature of the act to he done, there can he no difference, the principle cannot apply. Such is the case here. There is neither confidence, skill, discretion or judgment required to deliver a written notice, and make oath of it, which could prevent the employment of' any one by an agent. The service of declarations in ejectment, notices to take depositions, and a great variety of acts now done by attorneys’ clerks and others, would fall under the same rule contended for, and compel attorneys to do such acts personally. An attorney may serve such notice and demand, and we perceive no reason why an agent, to bring suit, may not employ an attorney. Agents, as such, cannot appear in courts for parties. Where agents are not licensed as attorneys, they must employ attorneys to appear for the client in the courts. The act here falls strictly within a class which may be done by such supposed sub delegation. It is rather the true and only mode of acting out an agency where an attorney becomes necessary, than a subdelegation of power. Had the agency here been an attorneyship, it might present another question—one involving a question of confidence reposed, or skill and judgment—which could not be transferred. But the agency does not appear to be of that character. Judgment reversed and cause remanded. Judgment reversed.